Citation Nr: 1739887	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to Agent Orange exposure.

2.  Entitlement to a compensable rating for perforated tympanic membrane, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a travel board hearing before the Board in April 2017.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to a compensable rating for perforated tympanic membrane, right ear.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a compensable rating for perforated tympanic membrane, right ear, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the April 2017 hearing, the Veteran notified the Board that he wished to withdraw from his appeal his claim of entitlement to a compensable rating for perforated tympanic membrane, right ear.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The issue of entitlement to a compensable rating for perforated tympanic membrane, right ear, is dismissed.


REMAND

Regarding the claimed peripheral neuropathy of the lower extremities, it is necessary to remand this issue for further development.  The Veteran, who has confirmed Vietnam service, has alleged that he has experienced pain and "pins and needles" symptoms in his lower legs and feet since service.  He has submitted lay statements from relatives and a friend who attested to his having complaints of foot pain/discomfort in 1969 and 1970.

The service separation examination in January 1969 noted normal neurologic and lower extremities findings.  A VA examination in March 1969 noted normal neurologic examination.  The Veteran filed a claim for service connection for multiple disabilities in September 1979 and did not refer to neurologic issues of the lower extremities at that time.  The Veteran was treated for Morton's neuroma of the right foot in the 1990s, and peripheral neuropathy was noted by Nerve Conduction Studies in September 2008 and August 2013.  A VA examiner in December 2008 diagnosed progressive polyneuropathy but did not provide a nexus opinion.  

Any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (Sept. 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

However, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309 (e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  This determination may include actual exposure to herbicides as opposed to presumed exposure.

A more detailed examination is needed, with an opinion addressing whether the Veteran has peripheral neuropathy of the lower extremities that either became manifest to a compensable degree within one year after the last date of exposure in Vietnam or, if not manifest within one year of last exposure, is due to a disease or injury in active service to include such exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by a VA clinician, preferably a specialist in neurological disorders (if such specialist is not available to conduct the examination, and it is deemed necessary, send the examination report to such specialist for a records review), to determine if the Veteran has a peripheral neuropathy disability of the lower extremities related to a disease or injury in active service.  All indicated testing, including electrodiagnostic testing should be conducted.  The claims folder should be reviewed by the examiner to become familiar with the pertinent medical history.  The examiner is requested to address the following: 

a. Does the Veteran have a current disability of peripheral neuropathy of the left and/or right lower extremity shown during the appellate period (beginning November 2008)? If so, identify the diagnosis and evidence used to support the diagnosis or diagnoses.

b. If a diagnosis of peripheral neuropathy is provided, is it at least as likely as not that any current disability of peripheral neuropathy of the left and/or right lower extremity was manifested to a compensable degree within one year of his last exposure to herbicides in Vietnam in January 1969?

c. If not, is it at least as likely as not that any disability of peripheral neuropathy of the left and/or right lower extremity present is the result of a disease or injury in active service, or had its onset in such service, including his exposure to herbicides? 

d. The examiner should provide comprehensive reasons for this opinion.  

e. The Veteran is competent to report symptoms and observable history.

f. If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


